     Case 3:18-cv-02363-LAB-BGS Document 35 Filed 07/09/19 PageID.268 Page 1 of 2




1
     James K. Schultz, Esq. (SBN 309945)
     Debbie P. Kirkpatrick, Esq. (SBN 207112)
2    Damian P. Richard, Esq. (SBN 262805)
3    SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
     1545 Hotel Circle South, Ste 150
4
     San Diego, CA 92108
5    Tel: 619/758-1891
6
     Fax: 619/296-2013
     jschultz@sessions.legal
7    dkirkpatrick@sessions.legal
8    drichard@sessions.legal
9
     Attorneys for Diversified Consultants, Inc.
10
                           UNITED STATES DISTRICT COURT
11

12                      SOUTHERN DISTRICT OF CALIFORNIA
13
     STEPHEN J. CARUSO,                         ) Case No. 18-CV-2363 LAB BGS
14
                                                )
15                Plaintiff,                    )
           vs.                                  ) JOINT MOTION TO DISMISS
16
                                                )
17   DIVERSIFIED CONSULTANTS,                   )
18
     INC., I.C. SYSTEM, INC.,                   )
     CREDENCE RESOURCE                          )
19   MANAGEMENT, TRANS UNION,                   )
20   LLC, AND EXPERIAN                          )
     INFORMATION SYSTEMS,                       )
21
                                                )
22                      Defendants.             )
23
                                                )

24
           Plaintiff Stephen J. Caruso and Defendant Diversified Consultants, Inc.
25

26   (“DCI”), by and through undersigned counsel and pursuant to Federal Rules of Civil
27

28

                                       Joint Motion to Dismiss

                                                 1
     Case 3:18-cv-02363-LAB-BGS Document 35 Filed 07/09/19 PageID.269 Page 2 of 2




1
     Procedure, Rule 41(a)(1)(A)(ii), hereby jointly move for dismissal of this action as

2    to DCI with prejudice. Each party is to bear its own costs and fees.
3

4    Dated:   7/8/19

                                     ______________________
5
                                     Stephen J. Caruso
6                                    Plaintiff, Pro Se
7
     Dated: 7/8/19                   SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
8
                                     /s/ Debbie P. Kirkpatrick
9                                    Debbie P. Kirkpatrick
10                                   Attorney for Defendant
                                     Diversified Consultants, Inc.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       Joint Motion to Dismiss

                                                 2
